PER CURIAM.
In this workers’ compensation case, the employer/earrier (E/C) petition this court for a writ of certiorari to review an order entered by the judge of compensation claims (JCC). The order at issue granted the claimant’s motion for a protective order and provided that a rehabilitation nurse hired by the E/C could not communicate ex parte with any health care provider involved in this case because the nurse was an independent contractor, not a “direct ‘in-house’ employee” of the E/C. In support of their petition, the E/C argue only that rehabilitation providers are included in section 440.13(4)(e), Florida Statutes, as among those authorized to conduct ex parte communications with a claimant’s health care providers. We deny the petition.
KAHN, WEBSTER, and PADOVANO, CONCUR.